 Case 2:21-cr-20379-SFC-KGA ECF No. 35, PageID.96 Filed 08/17/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                           Criminal Case No. 21-20379

Jason Michael Bonin,                         Sean F. Cox
                                             United States District Court Judge
      Defendant.
___________________________/

                         ORDER FOR COMPETENCY HEARING

       In this criminal action, Defendant Jason Michael Bonin (“Defendant”) is charged with

one count of Transmitting Interstate/Foreign Commerce Communication Threat to Injure. The

matter recently came before the Court when Defendant appealed the magistrate judge’s order of

detention. This Court denied that motion.

       In reviewing Defendant’s motion, this Court reviewed various materials, including the

Pretrial Services Report. The Pretrial Services Report indicates that Defendant’s grandmother

advised that, one or two years ago, Defendant was diagnosed with being bi-polar and having

schizophrenia. She advised that Defendant has been hospitalized on at least three or four

occasions and she does not believe that treatment has helped Defendant.

       The Pretrial Services Report also states that, during his interview, Defendant appeared

agitated and only answered questions vaguely or not at all. Defendant stated that he has dyslexia

and “is retarded.” Defendant declined to answer any further questions about his mental health or

substance abuse.

       Pursuant to 18 U.S.C. § 4241(a), this Court may order a competency hearing “on its own

motion, if there is reasonable cause to believe that the defendant may presently be suffering from
 Case 2:21-cr-20379-SFC-KGA ECF No. 35, PageID.97 Filed 08/17/21 Page 2 of 3




a mental disease or defect rendering him mentally incompetent to the extent that he is unable to

understand the nature and consequences of the proceedings against him or to assist properly in

his defense.”

        Given the above information set forth in the Pretrial Services Report, and having

observed Defendant during the proceedings in this case thus far, the Court finds that there is

reasonable cause to believe that Defendant may presently be suffering from a mental disease or

defect rendering him mentally incompetent to stand trial. The Court hereby ORDERS, pursuant

to 18 U.S.C. §§ 4241-4247, that:

       (1)      a psychiatrist or psychologist employed by the United States be appointed,
                authorized, and directed to examine the mental condition of Defendant. Id.
                §§ 4241(a),(b), 4247(b);

       (2)      the examining psychiatrist or psychologist prepare, as soon as practical, a
                written report that includes (1) Defendant’s history and present symptoms;
                (2) a description of the psychiatric, psychological, and medical tests that
                were employed and their results; (3) the examiner’s findings; and (4) the
                examiner’s opinions as to diagnosis, prognosis, and whether Defendant is
                suffering from a mental disease or defect rendering him mentally
                incompetent to the extent that he is unable to understand the nature and
                consequences of the proceedings against him or to assist properly in his
                defense. See 18 U.S.C. §§ 4241(b), 4247(c);

       (3)      the examiner will promptly file the written report with this Court and
                provide copies of the report to defense counsel and the attorney for the
                Government. See §4247(c). The report may be used only for purposes of a
                competency hearing. Statements made by Defendant in the course of the
                psychological examination are not admissible unless Defendant raises the
                defense of insanity; and

       (4)      the period beginning this date, August 17, 2021, and ending with the
                conclusion of the competency hearing, see id. §§ 4241(c), 4247(d), which
                will take place at a date and time set by the Court after the Court and
                parties receive the examiner’s written report, be deemed excludable delay
                under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and
                (h)(1)(F), and that the period beginning the day after the conclusion of the
 Case 2:21-cr-20379-SFC-KGA ECF No. 35, PageID.98 Filed 08/17/21 Page 3 of 3




             competency hearing and ending with the Court’s competency ruling or
             with the lapse of 30 days, whichever occurs first, be deemed excludable
             delay pursuant to 18 U.S.C. § 3161(h)(1)(H).

      IT IS SO ORDERED.

                                          s/Sean F. Cox
                                          Sean F. Cox
                                          United States District Judge

Dated: August 17, 2021
